TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 30, 2014



                                     NO. 03-13-00679-CV


                                 Daniel R. Gonzalez, Appellant

                                                  v.

                          Chris Barney and Sarah Barney, Appellees




 APPEAL FROM 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
     REVERSED AND REMANDED -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on September 17, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the trial court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands

the case to the trial court for a new trial on the reasonable value of Daniel R. Gonzalez’s legal

services performed on Sarah Barney’s behalf. The appellees shall pay all costs relating to this

appeal, both in this Court and the court below.